      case 1:15-cv-03846-JGK-SDA Document 106 Filed 02/04/20 Page 1 of 2



      Quinn emanuel trial lawvers I new vork
      51 Madison Avenue, 2znd Floor, New York, New York rno10-16111           I TEL (212) 849-7000 FAX (212) 849-7100



                                                                                                          WRITER'S DIRECT DIAL No.
                                                                                                                        (212) 849-7128

                                                                                                           WRITER'S EMAIL ADDRESS
February 4, 2020                                                                                 guyonknight@quinnemanuel.com


VIAECF __ _

The Honorable John G. Koeltl
Southern District ofNew York                                                        APPLICATION GRANTED
500 Pearl Street                                                                        SO ORDERED
New York, New York 10007                                                                _

Re:      Dukes v. NYCERS, No. 15 Civ. 3846                      1/
                                                              cf, rf
                                                                     ~   t~           -
                                                                      John G. Koeltl, U.0.D.J.
                                                                                                                  c

Dear Judge Koeltl:                                                    /a_ 0
        Pursuant to the Court's order during the December 23, 2019 conference, I write with
counsel for Defendants to request respectfully that the Court enter an amended scheduling order
per the parties' agreement:


                 End of fact discovery                           May 15, 2020
                 Parties to informally identify affirmative      May 22, 2020
                 experts and areas of expertise (if any)
                 Exchange of opening expert reports (if any)     June 15, 2020
                 Parties to informally identify rebuttal experts June 22, 2020
                 and areas of expertise (if any)
                 Exchange of rebuttal expert reports (if any)    July 24, 2020
                 Last day for expert discovery                   August 17, 2020
                 End of all discovery                            August 18, 2020
                 Last day to file Rule 56 motions (if any)       September 18, 2020
                 Opposition to Rule 56 motions (if any)          October 29, 2020
                 Replies in support of Rule 56 motions (if       November 12, 2020
                 any)
                 Joint Pretrial Order and other trial filings    21 days after decision
                                                                 of any dispositive
                                                                 motion; or October 2,
                                                                 2020 (whichever is
                                                                 later)


      quimi ema1me1 urquhart & sullivan, IIP
      LOS ANGEi.i'S   ! NEW YORK! SAN FRANCISCO! Sll..lCON VAU.EY I CHICAGO I W,\SHJNGTON, DC• HOUSTON I SEATTl,F. !\OST\">N
      I.ON DON I TOKYO I ~\ANNIIEJM I HAMBURG! PARIS I MUNICH I SYDNEY I HONG KONG I BR!JSSELS I ZURICHi SI IANGHAI I PlcRTI I ST\ITTGART
      Case 1:15-cv-03846-JGK-SDA Document 106 Filed 02/04/20 Page 2 of 2




             Ready-trial date on 48 hours' notice   21 days after
                                                    submission of Pretrial
                                                    Order

Respectfully submitted,

Isl Guyon Knight

Guyon H. Knight


cc:    Counsel of Record




                                              2
